Citation Nr: 0932547	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1966 to November 1967.  Service in the Republic 
of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim.

In September 2006, the Veteran presented sworn testimony 
during a personal hearing in St. Louis, Missouri which was 
chaired by a Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

In a March 2007 Board decision, the claim was remanded for 
further development.  The VA Appeals Management Center (AMC) 
continued the previous denial in an April 2009 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

As indicated above, the Veteran provided personal testimony 
at a hearing before a Veterans Law Judge in September 2006.  
That Veterans Law Judge has since retired from the Board.  

The Veteran is entitled to a hearing with a Veterans Law 
Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2008).  The Board notified 
the Veteran of his right to another hearing in a letter dated 
July 16, 2009.  In a response dated July 20, 2009, the 
Veteran requested a videoconference hearing.  Because 
videoconference hearings are scheduled by the RO [see 38 
C.F.R. §§ 20.700(e), 20.704(a) (2008)], the Board must 
therefore remand the case to the RO so that a videoconference 
hearing may be scheduled.  See 38 C.F.R. § 20.703 (2008).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing.  The Veteran 
should be notified of the date, time, and 
place of such hearing by letter mailed to 
his current address of record.  A copy of 
the letter should be sent to the Veteran's 
representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

